Citation Nr: 9917663	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-04 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected hearing loss, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran had active service from  to October 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a disability rating in excess of 10 
percent for service connected bilateral hearing loss.  

Additional development is warranted prior to adjudication of 
this claim.  The veteran requested a hearing before a local 
hearing officer at the RO in a letter submitted along with 
his April 1998 substantive appeal.  The veteran was never 
scheduled for such a hearing. 

Accordingly, in order to afford the veteran due process, the 
case is REMANDED for the following development:  

1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer to be held at the RO.  See 38 
C.F.R. § 20.700(a) (1998).

2. After the completion of the requested 
development and any other development 
which the RO deems necessary, the RO 
should review the claim of entitlement to 
an increased rating for the veteran's 
service-connected bilateral hearing loss.

If the benefit requested on appeal remains denied, the RO 
should issue a supplemental statement of the case.  A 
reasonable period of time for a response should be 
afforded.  Thereafter, the case should then be returned 
to the Board for further appellate consideration, if in 
order.  The veteran need take no action until he is so 
informed.  He is, however, free to submit additional 
evidence or argument on remand.  Quarles v. Derwinski, 
3 Vet. App. 129 (1992).  The purpose of this REMAND is to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









